TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00487-CR



                              William Garland Curtis, Appellant

                                                v.

                                 The State of Texas, Appellee




                    FROM THE COUNTY COURT OF MILLS COUNTY
            NO. 04-06-6058, HONORABLE STEPHEN ELLIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               William Garland Curtis seeks to appeal from a judgment of conviction for possession

of marihuana. Sentence was suspended on April 20, 2005. Notice of appeal was filed on August

4, 2005, and Curtis has filed a motion for extension of time. Tex. R. App. P. 26.3.

               The deadline for filing a motion for new trial was May 20, 2005. Tex. R. App. P.

21.4(a). Curtis’s motion for new trial was filed May 23, 2005. Because the motion was not timely,

it did not extend the time for perfecting appeal. See Tex. R. App. P. 26.2(b). Under the

circumstances, the motion for extension of time comes too late and we lack jurisdiction to dispose

of the purported appeal in any manner other than by dismissing it for want of jurisdiction. Slaton

v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex.

Crim. App. 1996).
               The motion for extension of time for filing notice of appeal is overruled and the

appeal is dismissed.




                                            __________________________________________

                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed: August 26, 2005

Do Not Publish




                                               2